Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline, in independent claim 1:

A motor vehicle rotary electric machine drive assembly, the drive assembly comprising:
a rotor shaft extending along a longitudinal axis; and
a connecting piece providing connection between the rotor shaft and a torque transmission system comprising a bore for passage of the rotor shaft,
wherein the bore comprises a first wall extending axially and a cylindrical second wall extending axially in alignment with the first wall, and
wherein the rotor shaft comprises:
a first surface extending axially and cooperating with the first wall of the bore to center the connecting piece around the rotor shaft, 
a second cylindrical surface extending axially and provided with a knurling having a diameter greater than the diameter of the second wall of the bore, the connecting piece being force-fitted onto the rotor shaft by means of the knurling,
wherein the first surface of the rotor shaft and the first wall of the bore are cylindrical surfaces having a same diameter,
wherein the connecting piece is mounted on a level of a first end of the rotor shaft, and the diameter of the first surface of the rotor shaft is greater than the diameter of the knurling, the knurling being arranged between the first surface and the first end of the rotor shaft.

The closest prior art is considered to be Hildebrandt et al. (US Pat No 5,275,577); see the detailed rejection of 29 October 2021. Hildebrandt discloses a drive assembly having a generally similar shaft and pulley connection arrangement.
However, the more detailed features now amended into claim 1 (see the underlined portion above) provides sufficient structural detail related to the features and dimensions of the shaft to set the instant application apart from the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JACOB M AMICK/Primary Examiner, Art Unit 3747